Citation Nr: 1626978	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-02 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chest pain and broken ribs.

2.  Entitlement to service connection for pneumonia and pharyngitis.

3.  Entitlement to service connection for asthma, bronchitis and low oxygen levels, to include as secondary to posttraumatic stress disorder (PTSD) with anxiety attacks.

4.  Entitlement to an increased rating for PTSD with anxiety attacks, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1953 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that the Veteran had appointed an attorney as his representative.  However, in a May 2016 statement, the Veteran indicated that he wished to revoke power of attorney and no longer wanted the attorney to represent him.  A June 2016 letter from the attorney confirms that he no longer represents the Veteran.  A veteran may revoke power of attorney at any time.  38 C.F.R. § 14.631(f)(1) (2015).  Therefore, there is no representative recognized with this claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.  

The Board notes that the RO interpreted a July 2007 statement from the Veteran as a request to reopen the issues of entitlement to service connection for chest pain, broken ribs, pneumonia, pharyngitis, bronchitis, low oxygen levels, and asthma.  The RO denied that request in full in a July 2008 rating decision.  However, in the July 2007 statement, the Veteran specifically indicated that he was setting forth "reasons for disagreeing" with the September 2006 rating decision.  Under the regulations in effect at the time, this was sufficient to constitute a valid notice of disagreement.  38 C.F.R. § 20.201 (2006).  Because the Veteran submitted a valid notice of disagreement within one year of the September 2006 rating decision, that decision has not become final and remains pending.  38 C.F.R. § 20.302(a) (2015).  The Board has characterized the issues on appeal accordingly.  

The issue of entitlement to service connection for bronchiectasis has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asthma bronchitis and low oxygen levels, to an increased rating for PTSD, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the issue of entitlement to service connection for chest pain and broken ribs.

2.  In July 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the issue of entitlement to service connection for pneumonia and pharyngitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for chest pain and broken ribs.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for pneumonia and pharyngitis.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a July 2010 statement, the Veteran indicated that he wished to withdraw all issues on appeal other than entitlement to service connection for PTSD, anxiety, and asthma.  In a February 2011 rating decision, the RO granted service connection for PTSD with anxiety attacks.  In a February 2011 statement of the case (SOC), the RO characterized the issue on appeal as entitlement to service connection for asthma, bronchitis, and low oxygen levels.  Thus, with regard to the issues of entitlement to service connection for chest pain, broken ribs, pneumonia, and pharyngitis, the Board finds there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and those claims are dismissed.  


ORDER

The appeal for entitlement to service connection for chest pain and broken ribs is dismissed.

The appeal for entitlement to service connection for pneumonia and pharyngitis is dismissed.



REMAND

In his February 2011 substantive appeal on the issue of entitlement to service connection for asthma, bronchitis and low oxygen levels, the Veteran requested a hearing before the Board.  In an April 2014 notice of disagreement, the Veteran requested a hearing before a decision review officer on the issues of entitlement to an increased rating for PTSD with anxiety attacks and TDIU.  In a June 2016 statement, the Veteran indicated that he no longer wished to have a hearing "on some of [his] claims scheduled at this time, which may impede a prompt decision on [his] PTSD claim."  The Board finds that this request was limited to the hearing on the issues of entitlement to an increased rating for PTSD with anxiety attacks and TDIU and that the Veteran's request for a hearing on the issue of entitlement to service connection for asthma, bronchitis and low oxygen levels remains pending.  Therefore, the Veteran should be scheduled for a hearing before the Board at the RO.  

The RO denied an increased rating for PTSD with anxiety attacks, TDIU, and special monthly compensation based on a need for aid and attendance in a May 2013 rating decision.  The Veteran submitted a notice of disagreement with the PTSD and TDIU portions of that decision in July 2013 and again in April 2014.  The RO has not issued a statement of the case (SOC) with regard to these issues.  When a notice of disagreement has been filed with regard to an issue and a SOC has not been issued, the appropriate action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to schedule the Veteran for a personal hearing on the issue of entitlement to service connection for asthma bronchitis and low oxygen levels in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

2. The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to an increased rating for PTSD and TDIU.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


